



COURT OF APPEAL FOR ONTARIO

CITATION:
MCAP Leasing Limited
    Partnership v. Wiltshire, 2012 ONCA 556

DATE: 20120824

DOCKET: C55057

Goudge, Gillese and Armstrong JJ.A.

BETWEEN

MCAP Leasing Limited Partnership and MCAP Leasing
    Inc.

Plaintiffs (Respondents)

and

Noelise Wiltshire operating as Esthetics by
    Noelise and Amnon Medad also known as Allan Amnon Medad

Defendants (Appellants)

Benjamin Salsberg, for the appellants

William Dunlop, for the respondents

Heard: August 23, 2012

On appeal from the order of Justice John C. Murray of the
    Superior Court of Justice, dated August 30, 2011.

APPEAL BOOK ENDORSEMENT

[1]

We agree with Murray J. that the bald assertion of agency in the
    statement of defence is not enough to raise a defence with any merit.

[2]

The appeal must be dismissed. Costs to the respondent fixed at $2500 in
    total.


